Citation Nr: 1717207	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Army from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in September 2012, July 2015, and April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a prostate disability related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in January 2008 and the Veteran and his representative have demonstrated actual knowledge as to how to substantiate this claim.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained, private treatment records were obtained, and VA medical opinions were obtained.  While the Board requested an opinion by a physician and the opinion was provided by a physician's assistant, the Board finds that the RO substantially complied with the remand instructions as the request for a physician was not mandatory as the remand noted this was to be accomplished to the extent possible.  The RO also attempted to solicit Social Security Administration records but found that they had been destroyed; the Veteran was so notified.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed prostatitis during his active service, resulting in his current prostate disability.  He asserted that he was diagnosed with this disability during service and that he has continued to receive treatment for it since separating from service.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with chronic prostatitis and benign prostatic hyperplasia.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether a prostate disability is related to service.

Service treatment records show that the Veteran sought treatment for a urethral discharge in August and September 1966.  At the time he was diagnosed with a prostate condition.  Nonetheless, when the Veteran separated from service the following month, there was no mention of a prostate disability.  However, given that the Veteran sought treatment for his prostate during service, the Board finds that there has been an in-service event or injury for service connection purposes.  

During a January 1986 VA examination, the Veteran reported treatment for prostatitis in 1970 and 1979.  At the January 1986 VA examination, the Veteran asserted that he had constipation and questioned whether it was related to prostatitis.  The treatment provider indicated that the constipation was due to another cause, and found that there was no prostate issue at that time.  

As it pertains to a nexus opinion, the sum of the evidence is negative to the Veteran's claim.  In December 2012 the Veteran first underwent VA examination in connection with his claim.  At the time the Veteran reported that he was treated for penile discharge while in service, which was initially thought to be gonorrhea but was later diagnosed as prostatitis.  He reported having symptoms infrequently since separation from service.  The Veteran reported that his last prostate examination was two years prior and that he was not taking medication although he had urinary frequency symptoms.  He had not had a flare in 5 years or more.  On physical examination the Veteran's penis and testes were normal, but his prostate was large, smooth, and nontender with no nodules or masses.  He had no bogginess or tenderness to palpitation.  The VA examiner concluded that the Veteran had a history of chronic prostatitis but that he currently had no symptoms and his examination showed only an enlarged prostate.  He reviewed the Veteran's treatment charts and found that there were few mentions of genitourinary difficulties.  The VA examiner indicated that she was unable to make a definitive diagnosis on the Veteran's genitourinary symptoms without further testing, and that there was no diagnosis or flare-ups in the medical records as the Veteran had not sought treatment.  

In October 2015 the Veteran's file was reviewed by a VA examiner, who opined that the Veteran's prostatitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran's VA treatment notes from 1998 to 2015 did not reflect the diagnosis of chronic prostatitis, and his March 2015 evaluation for prostatitis revealed a PSA of 1.83 with a normal urinalysis result and no indication of an acute or chronic prostate infection.  The VA examiner also noted that in 1998 the Veteran reported prostatitis with a negative urinalysis screening and negative urine culture and a PSA of less than 0.1, none of which were indicative of an acute or chronic prostate infection.  The VA examiner reported that the Veteran's urinalyses screenings in July 2012, October 2013, and September 2014 were normal and reflected no active urinary tract infection or inflammation, or prostatitis; the VA examiner indicated that the Veteran never had an elevated PSA from 1998 to present and that he had not taken medications.  The VA examiner commented on the Veteran's 1966 treatment notes for urethral discharge and a prostatitis diagnosis, and found that the urethral discharge symptoms were not typical of prostatitis, thereby questioning the original diagnosis of prostatitis; he also noted that the Veteran did not have positive urine cultures or positive urinalysis in 1980 or 2013 to substantiate his prostatitis diagnosis.  He concluded that there was no objective evidence supporting the diagnosis of chronic prostatitis, to include a urinalysis sample or urine culture, elevated PSA, or medication.

In May 2016 the Veteran again underwent VA examination in connection with his claim.  At the time he was diagnosed with chronic prostatitis and benign prostatic hyperplasia.  The VA examiner reviewed the Veteran's medical history, to include his diagnoses in 1966, and his constipation and prostatitis assertions in 1986.  The VA examiner also noted the Veteran's 2013 treatment where he was diagnosed with chronic prostatitis that was controlled and asymptomatic; the VA examiner also reported the Veteran's prior normal PSA and urinalysis findings.  The VA examiner indicated that the Veteran had been diagnosed with benign prostatitis hyperplasia which was correlated with male aging rather than chronic prostatitis.  The Veteran was noted to have urinary frequency.  

The VA examiner opined that the Veteran's chronic prostatitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran had a diagnosis of urethral discharge in 1966 secondary to gonorrhea, with questionable diagnoses of prostatitis in 1970 and 1979.  The VA examiner noted that the Veteran was negative for prostate conditions in 1986, and that his condition was noted to be controlled and asymptomatic in 2013, other than a notation of a boggy prostate and urinary hesitancy.  The VA examiner reasoned that the Veteran was treated for urethral discharge in 1966 but the illegible treatment notes made it difficult to determine whether the diagnosis was prostatitis or a sexually transmitted infection; he also noted the Veteran's normal separation examination and his minimal findings of prostatitis after separation.  The VA examiner found that the Veteran did not report current signs and symptoms of prostatitis but rather that he had signs and symptoms consistent with benign prostatic hyperplasia, which was consistent with American males of his age and not related to a diagnosis of prostatitis during service or after separation from service.  

The Board finds that the sum of the evidence is against the Veteran's claim.  In making this determination the Board affords great weight to the VA examiners' opinions, when viewed together, because they are based on a review of the Veteran's claims file and physical examinations, and they provide alternative etiologies for the Veteran's symptoms.  Although the Veteran has a diagnosis of prostatitis in service, it was not noted on separation from service.  There was no instance of prostatitis complaints again until 1986, approximately 20 years after separation from service (although there was a notation of questionable diagnoses in 1970 and 1979).  The Board notes that much of the Veteran's treatment for prostatitis appears to be based on his subjective complaints about having prostatitis, rather than objective findings.  Indeed, his urinalysis and PSA tests have been normal and several treatment providers did not find that the Veteran had a prostate disability.  Overall, there is minimal objective evidence of chronic prostatitis with a nexus to active duty service.  

While the Veteran believes that his current prostatitis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of prostatitis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his prostatitis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current prostatitis is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the Board finds that this doctrine is not for application and that service connection must be denied.  


ORDER

Entitlement to service connection for chronic prostatitis is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


